DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  

Referring to claim 5, the term “a terminal” lacks antecedent basis because it appears that a metal terminal in claim 2 and the terminal in claim 4 defining the same structure as “a terminal” in claim 5, therefore, “a terminal” in claim 5 would be clarified as “the metal terminal”.
  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mano  et al. (US20160308301, hereinafter Mano)  in view of Tomohito et al. (JP2019108637A, hereinafter Tomohito).

Referring to claim 1,  Mano discloses an anti-corrosive material comprising: 
an ultraviolet curable resin comprising:
 a polymerizable compound including at least one of a photopolymerizable (meth)acrylate monomer and a photopolymerizable (meth)acrylate oligomer (see claim 1; paragraphs 0011), 
the polymerizable compound includes a combination of a monofunctional (meth)acrylate monomer and a bifunctional (meth)acrylate monomer, or a combination of at least one of a monofunctional (meth)acrylate monomer or a bifunctional (meth)acrylate monomer and at least one of a trifunctional (meth)acrylate monomer or a polyfunctional (meth)acrylate monomer having four or more functional groups (see claim 1 of Mano), 
the anti-corrosive material has a viscosity of 18,900 mPa- s or less, the viscosity being measured at 25 °C according to JIS Z8803 (see claim 1).

Mano fails to disclose the photopolymerizable (meth)acrylate oligomer has a polycarbonate diol-derived structure as a main skeleton, 
Tomohito discloses the photopolymerizable (meth)acrylate oligomer has a polycarbonate diol-derived structure as a main skeleton ((Meth)acrylate oligomers include urethane (meth)acrylate oligomers in paragraph 0013-0014; and see paragraph 0018; Paragraph 0018 mentioned to have Component A1, which is a urethane (meth)acrylate oligomer UN-5500 manufactured by Negami Chemical Co., Ltd.).

It would have  been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the Mano to have Oligomer material as taught  by Tomohito because  this type of arrangement would provide high elongation rate and excellent feel at impact (supported by Tomohito in paragraph 0034) .   

Referring to claim 2,  Mano in view of Tomohito disclose  a wire with a terminal, comprising: 
a wire including a conductor and a wire covering member configured to cover the conductor; 
a metal terminal connected to the conductor of the wire; and 
a sealing member configured to cover a joint between the conductor and the metal terminal, 
the sealing member being formed by curing the anti-corrosive material according to claim 1 (see paragraph 0003 of Mano states, “The present invention relates to an anti-corrosive material, a wire with a terminal, and a wire harness. More specifically, the present invention relates to an anti-corrosive material, a wire with a terminal including a sealing member formed by curing the anti-corrosive material, and a wire harness including the wire with a terminal” and see 30 in figure 3 of Mano and paragraph 0058 of Mano).

Referring to claim 3,  Mano in view of Tomohito disclose the anti-corrosive material according to claim 2, wherein the sealing member has tensile elongation of 60% or greater after being retained at a temperature of 120 °C for 4,000 hours  (by having same claimed material and/or structure, the claimed result is inherent or equivalent; the product is what it is, not, how it is used or tested under different tests or conditions (such as standard tests JIS1701 or JIS 7113 ( JIS 7127) or JIS 7133) ; additionally, Mano discloses in paragraph 0034 to have elongation rate as much as 600%).

Referring to claim 4,  Mano in view of Tomohito disclose the anti-corrosive material according to claim 2, wherein the sealing member has tensile elongation of 60% or greater after being retained at a temperature of 80 °C at a humidity of 95% RH for 1,000 hours (by having same claimed material and/or structure, the claimed result is inherent or equivalent; the product is what it is, not, how it is used or tested under different tests or conditions (such as standard tests JIS1701 or JIS 7113 ( JIS 7127) or JIS 7133) ; additionally, Mano discloses in paragraph 0034 to have elongation rate as much as 600%).



Referring to claim 5,  Mano in view of Tomohito disclose the wire with a terminal according to claim 4, wherein the conductor includes an elemental wire formed of aluminum or an aluminum alloy, and the metal terminal contains copper or a copper alloy (Paragraph 0013 of Mano states, “wherein the conductor includes an elemental wire formed of aluminum or an aluminum alloy, and the metal terminal includes copper or a copper alloy”).

Referring to claim 6,  Mano in view of Tomohito disclose a wire harness comprising: the wire with the metal terminal according to claim 4 (paragraph 0003 of Mano states, “The present invention relates to an anti-corrosive material, a wire with a terminal, and a wire harness. More specifically, the present invention relates to an anti-corrosive material, a wire with a terminal including a sealing member formed by curing the anti-corrosive material, and a wire harness including the wire with a terminal” ).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847